Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: Some of the chemical structures in the specification from page 93 to page 104 are not clearly presented (please see US PUB 2021026199, [0321], “?” marks in the chemical formulae). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Welch et al (US 2020/0369889, ‘889 hereafter).
Regarding claims 1 and 3-5, ‘889 discloses a colorant filter comprising at least one colorant being squarylium compound having chemical structure satisfying formula (1) as in the present claim 3 ( [0006]-[0009], [0018]-[0051]), and at least one binder being polystyrene or other resins ([0048]); wherein the colorant filter has an absorption spectrum having an absorption maximum in a wavelength region preferably of 590 nm to 600 nm ([0036], Examples) and the absorption spectrum also satisfying expressions (a) and (b)  as defined by D1 and D2 ([0037], and spectrum as in Figs 2- 6, D1 is smaller than 90 nm and FWHM is in a range of 25 to 50 nm). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as unpatentable over Welch et al (US 2020/0369889, ‘889 hereafter).
Regarding claim 2, ‘889 teaches all the limitations of claim 1, but ‘889 does not expressly set forth that the binder resin satisfying expression [A] as in the present claim, however, ‘889 discloses that the binder resin can be a polystyrene which is identical to the binder resin as presently claimed (See claim 4), therefore, it is reasonable to expect that the resin used in the ‘889 would have satisfied the instantly claimed expression [A], in absence of an objective showing to the contrary (See MPEP 2112). 
Regarding claims 6-8, ‘889 teaches all the limitations of claim 1, ‘889 also discloses an optical device comprising the filter, wherein the device includes light emitting device which can be used as a light source reading upon backlight unit in a liquid crystal display device, as being well known in the art, and naturally includes other components as recited in the present claims 6 and 7 ([0006], [0044], [0050]).
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimizu et al (US 2006/0063864, of record, ‘864 hereafter).
Regarding claims 1-5, ‘864 discloses a colorant filter comprising at least one colorant being squarylium compound having chemical structure satisfying formula (1) as in the present claim 3 ( [0007]-[0025], [0034]-[0047]), and at least one binder being polystyrene or other resins ([0041]); wherein the colorant filter has an absorption spectrum having an absorption maximum in a wavelength region preferably of 570 nm to 610 nm ([0036], [0037]) , Examples 1-3). ‘864 does not expressly set forth that the absorption spectrum satisfies expressions (a) and (b) as defined by D1 and D2 in the present claim 1, however, ‘864 discloses a colorant having maximum absorption wavelength in the presently claimed range with high transmittance in vicinity of the maximum absorption ([0046]), and having a chemical structure being substantially identical to colorant used in the present application;  therefore, it is reasonable to expect that the resin used in the ‘864 would have satisfied the instantly claimed expressions (a) and (b), in absence of an objective showing to the contrary (See MPEP 2112). ‘864 also fails to expressly set forth that the binder resin satisfying expression [A] as in the present claim 2, however, ‘864 discloses that the binder resin can be a polystyrene which is identical to the binder resin as presently claimed (See claim 4), therefore, it is reasonable to expect that the resin as used in the ‘864 would have satisfied the instantly claimed expression [A], in absence of an objective showing to the contrary. 
Regarding claims 6-8, ‘864 teaches all the limitations of claim 1, ‘864 also discloses an optical device comprising the filter, wherein the device includes light emitting device which can be used as a light source reading upon backlight unit in a liquid crystal display device, as being well known in the art, and naturally includes other components as recited in the present claims 6 and 7 ([0035], [0048]).
Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al (US 2018/0373096, ‘096 hereafter).
Regarding claims 1, 3 and 5, ‘096 discloses a colorant filter comprising at least one colorant, which can be a squarylium compound having chemical structure satisfying formula (1) as in the present claim 3 ( [0011]-]0015], [0029]-[0050], [0056], [0090]), and at least one binder ([0061]-[0068]); wherein the colorant filter has an absorption spectrum having an absorption maximum in a wavelength region preferably of 585 nm to 600 nm ([0014], [0038]), [0047], [0051]). ‘096 does not expressly set forth that the absorption spectrum satisfies expressions (a) and (b) as defined by D1 and D2 in the present claim 1, however, ‘096 discloses a colorant having maximum absorption wavelength in the presently claimed range with high transmittance in vicinity of the maximum absorption ([0047]-[0048]), and chemical structure being substantially identical to colorant used in the present application;  therefore, it is reasonable to expect that the resin as used in the ‘096 would have satisfied the instantly claimed expressions (a) and (b), in absence of an objective showing to the contrary (See MPEP 2112).
Regarding claims 6-8, ‘096 teaches all the limitations of claim 1, ‘096 also discloses a liquid crystal display device comprising a backing light with the filter and  other components as recited in the present claims 6 and 7 (Fig. 1, [0019]-[0025],  [0113]-[0130]).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782